 

--------------------------------------------------------------------------------


Exhibit 10.1


AMENDMENT NO. 3 TO LOAN AGREEMENT


This Amendment No. 3 to Loan Agreement (this "Amendment"), is made and entered
into as of April 26, 2011 between BANK OF AMERICA, N.A., a national banking
association ("Bank") and KEY TECHNOLOGY, INC., an Oregon corporation
("Borrower").


W I T N E S S E T H:


WHEREAS, pursuant to a Loan Agreement dated as of December 10, 2008, Bank agreed
to make credit facilities in the aggregate principal sum of $16,400,000.00
available to Borrower (the "Loan").


WHEREAS, the Loan Agreement was amended by Amendment No. 1 to Loan Agreement
dated February 16, 2009 and Amendment No. 2 to Loan Agreement dated September
30, 2009.  The Loan Agreement, the First Amendment, the Second Amendment and
this Amendment are hereinafter collectively referred to as “Loan Agreement.”


NOW, THEREFORE, the parties hereto mutually agree to modify the Loan Agreement
as hereinafter provided, and do hereby covenant and agree as follows:


1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Agreement.


2.             Amendments.  The Loan Agreement is hereby amended as follows:


2.1           Paragraph 1.2 of the Loan Agreement is hereby amended to read in
its entirety as follows:


“Availability Period.


The line of credit is available between the date of this Amendment and September
30, 2014, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date").”


2.2           Subparagraph 1.4(a) of the Loan Agreement is hereby amended to
read in its entirety as follows:


"The Applicable Rate shall be the following amounts per annum, based upon the
Funded Debt to EBITDA Ratio (as defined in Paragraph 8.4 of the Agreement, the
"Financial Test"), as set forth in the most recent compliance certificate
received by the Bank as required in the Covenants section.  Until the Bank
receives the first compliance certificate, the Applicable Rate shall be the
amounts indicated for pricing level 2 set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
Applicable Rate
(in percentage points per annum)

 
Pricing Level
Funded Debt to EBITDA Ratio
Prime Rate
1
 
Less than 1.5:1.0
 
 
Minus one- quarter of one percent (-.25%)
 
2
1.5:1.0 or greater
Plus zero percent (0.0%)



The Applicable Rate shall be in effect on the first day of the month following
the Bank's receipt of the most recent compliance certificate until the first day
of the month following receipt of the next compliance certificate; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate, the Applicable Rate from the date such compliance certificate was
due until the date such compliance certificate or financial statement is
received by the Bank shall be the highest pricing level set forth above.


If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Financial Test as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Financial
Test would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  The Bank’s acceptance of payment of such amounts will not constitute a
waiver of any default under this Agreement.  The Borrower’s obligations under
this paragraph shall survive the termination of this Agreement and the repayment
of all other obligations."


2.3           The last sentence of Subparagraph 1.5(a) of the Loan Agreement is
hereby amended and replaced in its entirety as follows:


"The Applicable Rate shall be the following amounts per annum, based upon the
Funded Debt to EBITDA Ratio (as defined in Paragraph 8.4 of the Agreement, the
"Financial Test"), as set forth in the most recent compliance certificate
received by the Bank as required in the Covenants section.  Until the Bank
receives the first compliance certificate, the Applicable Rate shall be the
amounts indicated for pricing level 2 set forth below:
 
 
2

--------------------------------------------------------------------------------

 
 
Applicable Rate
(in percentage points per annum)

 
Pricing Level
Funded Debt to EBITDA Ratio
BBA LIBOR Rate (Adjusted Periodically)
1
 
Less than 1.5:1.0
 
 
Plus one and one-half percent (1.50%)
 
2
1.5:1.0 or greater
Plus one and three-quarters percent (1.75%)

 
The Applicable Rate shall be in effect on the first day of the month following
the Bank's receipt of the most recent compliance certificate until the first day
of the month following receipt of the next compliance certificate; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate, the Applicable Rate from the date such compliance certificate was
due until the date such compliance certificate or financial statement is
received by the Bank shall be the highest pricing level set forth above.


If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Financial Test as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Financial
Test would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  The Bank’s acceptance of payment of such amounts will not constitute a
waiver of any default under this Agreement.  The Borrower’s obligations under
this paragraph shall survive the termination of this Agreement and the repayment
of all other obligations."


2.4           Subparagraph 3.1(c) of the Loan Agreement is hereby amended to
read in its entirety as follows:


“(c) Unused Commitment Fee.   The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period.  If the Pricing Level is Level 1 (as defined above), the fee
will be calculated at one-fifth of one (0.20%) percent per year.  If the Pricing
Level is Level 2 (as defined above), the fee will be calculated at one-quarter
of one (0.25%) percent per year. This fee is payable quarterly, in arrears, on
the first day of January, April, July and October each year.”


 
3

--------------------------------------------------------------------------------

 
 
2.5           The following Subparagraph 3.1(h) is hereby amended to read in its
entirety as follows:


“(h) Facility No. 1 Renewal Fee.  Borrower agrees to pay an up-front Facility
Renewal Fee of Fifteen Thousand and No/100 Dollars ($15,000.00) in connection
with the Facility No. 1 Commitment.”


2.6   The following new Subparagraph 8.2(d) is hereby added as follows:


"(d)  Within one hundred twenty (120) days following the end of each calendar
year Borrower's self-prepared annual consolidating budget."


3.             Conditions.  This Amendment is effective as of April 26,
2011.  On or before May 16, 2011, Borrower will deliver to Bank the following
items, in form and content acceptable to the Bank:


3.1           Payment by the Borrower of the $15,000.00 fee described in
Paragraph 2.5 above.


3.2           Payment by the Borrower of all costs, expenses and attorneys' fees
incurred by the Bank in connection with this Amendment.


4.            Representations and Warranties.  When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event of default which is, or with notice or lapse of time or both would be,
a default under the Loan Documents except those events, if any, that have been
disclosed in writing to the Bank or waived in writing by the Bank; (b) the
representations and warranties in the Loan Documents are true as of the date of
this Amendment as if made on the date of this Amendment; (c) this Amendment is
within the Borrower’s powers, has been duly authorized, and does not conflict
with any of the Borrower’s organizational papers; (d) this Amendment does not
conflict with any law, agreement, or obligations by which the Borrower is bound;
and (e) if the Borrower is a business entity or a trust, this Amendment is
within the Borrower's powers, has been duly authorized, and does not conflict
with any of the Borrower's organizational papers.


5.            Effect of Amendment.  Except as herein expressly changed, all
terms, covenants and provisions of the Loan Documents, as amended, remain in
full force and effect and are hereby expressly ratified and confirmed by the
parties hereto. Upon execution of this Amendment by any party, such party's
signature may be provided to Bank by facsimile transmission.  Any signatures
provided by facsimile transmission shall be deemed originals and may be relied
upon by Bank.


6.            Counterparts.  This Amendment may be executed in counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.


 
4

--------------------------------------------------------------------------------

 


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.








This Amendment is executed as of the date stated at the top of the first page.


BANK:
 
BANK OF AMERICA, N.A.,
a national banking association
 
By: /s/ Christopher Swindell
 
Its: Senior Vice President
 
BORROWER:
 
KEY TECHNOLOGY, INC.,
an Oregon corporation
 
By: /s/ John J. Ehren
 
Its: Senior Vice President & Chief Financial Officer
 
Address where notices to
the Bank are to be sent:
GCIB Credit Services
1075 Main Street, 2nd Floor
Waltham, MA 02451
Facsimile:(866)495-4535
 
Address where notices to
the Borrower are to be sent:
150 Avery Street
Walla Walla, Washington 99362
 

 
5


--------------------------------------------------------------------------------
